department of the treasury internal_revenue_service washington d c number info release date uil number date the honorable james t walsh member u s house of representatives p o box syracuse ny attention mary beth carmen dear congressman walsh this letter is in response to your inquiry to floyd williams national director for legislative affairs internal_revenue_service dated date on behalf of your constituent enclosed as you requested is a copy of our letter to questions please contact me at if you have any sincerely paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries enclosure department of the treasury internal_revenue_service washington d c uil number date dear this letter is in response to your inquiry dated date which was forwarded to the national director of legislative affairs internal_revenue_service from the syracuse office of congressman james t walsh your letter refers to letters dated date and date that raised questions regarding the application of certain sections of the internal_revenue_code to specific facts related to the retail operation of a quilt shop business you asked about sec_168 relating to the accelerated_cost_recovery_system depreciation of business_assets sec_195 relating to start-up_expenditures for a business and sec_280a relating to the deduction of expenses for the business use of a home the questions you raised in your letters are not factually developed for us to respond to your specific questions you would have to submit a request for a private letter following the requirements of section of revproc_2000_1 2000_1_irb_4 however we can provide some general information that we hope is helpful in addition we are enclosing revproc_2000_1 publication business_expenses publication business use of your home instructions for form_8829 expenses for business use of your home and publication how to depreciate property for your reference because we believe the general information they provide can be applied to the specific facts of your situation private_letter_ruling revproc_2000_1 provides the general procedures the irs follows in issuing rulings and the instructions for submitting ruling requests taxpayers are required by statute to pay user fees for letter rulings under sec_15 of revproc_2000_1 the user_fee must accompany the request in order to be processed by the irs in general the user_fee for private letter rulings is dollar_figure however for a request involving a business- related tax issue from a taxpayer with a gross_income of less than dollar_figure million the fee is dollar_figure see appendix a of revproc_2000_1 depreciation of business_assets for sec_168 of the code publication on pages lists tangible assets that can be depreciated and those that cannot be depreciated and provides guidance on how to calculate the depreciation deduction for depreciable tangible assets purchased after the start-up of the business start-up_expenditures for a business for the amortization of security deposit payments as start-up_expenditures sec_195 of the code provides the rule that the amounts are start-up_expenditures ie start-up costs only if they would be allowed as a deduction in an ongoing business but paid_or_incurred before active business begins on page of publication under the heading business start-up costs the rule under sec_195 relating to the conditions under which a start-up cost is amortizable is discussed instructions for completing form_8829 for your question regarding line sec_38 and sec_40 of form_8829 expenses for business use of your home and the treatment of additions or improvements placed_in_service subsequent to the year the business use of a home began publication and instructions for form_8829 provide guidance part iii of form_8829 the attached statement referred to in the form_8829 instructions and form_4562 all pertain to basis and depreciation form_8829 and the part iii instructions direct the taxpayer to enter on line the lesser_of the home’s adjusted_basis or the fair_market_value of the home at the time it first is used for a business_purpose on line the taxpayer enters the value of the land included in line and on line enters the amount that results from subtracting line from line the value of the land is subtracted out because land is not a wasting asset and thus is not depreciable the line amount which is the business basis of the building is then multiplied by the percentage of the building used for business purposes with the result being entered on line on line the taxpayer enters the depreciation percentage indicated by the instructions the taxpayer multiplies line by line and if there have been no additions or improvements made to the residence after its business use began the taxpayer enters the resulting amount as allowable_depreciation on line sec_40 and sec_28 the amounts originally entered on line sec_35 though of form_8829 generally will remain the same during all subsequent years in which the residence is being used for business purposes regardless of whether additions or improvements are later made to the residence line will change in any year in which the taxpayer increases or decreases the percentage of taxpayer’s home used for business and line the depreciation percentage ordinarily is slightly larger in later years than in the year the business use begins however the method for making the line computation will be modified in the manner explained below if taxpayer makes additions or improvements to the residence in a later year or years and the taxpayer continues in those later years to use the residence for business purposes modification in the method of computing depreciation on home improvements the modification in the method of computing line reflects the fact that for tax purposes depreciation is claimed on an asset-by-asset basis rather than on an aggregate basis a taxpayer who makes an improvement to the home and who uses the home for business purposes is entitled to claim depreciation on the improvement but the improvement must be depreciated separately and according to its own time of placement in service thus the taxpayer does not increase the basis of the residence by the amount spent on the improvement and claim depreciation on that increased or aggregated basis instead the taxpayer computes two separate amounts of depreciation -- one on the residence and the other on the improvement -- and adds those amounts together as noted earlier if no subsequent improvements are made the line computation ends with the line amount being multiplied by the line amount however if the taxpayer made additions or improvements to the residence after it first began being used for business the line instructions for direct the taxpayer to a 2-column 7-row table from which the taxpayer can obtain the business depreciation percentage applicable to the improvement the taxpayer is asked to use the table to compute the amount of depreciation allowable on the improvement add that amount to the amount of allowable_depreciation on the residence calculated by the line sec_38 and sec_39 multiplication enter the total of those amounts on line and attach a statement to the form_8829 showing the computations just described the irs asks that the schedule be attached to the form_8829 for the year in which the improvement is made and for all later years for which depreciation is being claimed the purpose of the schedule is to show how and why the amount entered on line differs from the amount that results from the line sec_38 and sec_39 multiplication absent the schedule the line amount will appear to be a math error whereas with the schedule the seeming discrepancy is explained using a residence to conduct business as a sole_proprietor when a taxpayer uses taxpayer’s residence to conduct business as a sole_proprietor the taxpayer should file both schedule c and form_8829 for any year in which the taxpayer is doing business as a sole_proprietor and claiming expenses for the business use of the home the form_4562 should be filed for the year in which the taxpayer first begins using the home for business purposes and should also be filed for any subsequent year during which the taxpayer makes improvements and claims expenses for the business use of taxpayer’s home however the form_4562 need not be filed in other years form_4562 depreciation should not be shown on schedule c you also asked in your letter how to subtract depreciation entered on form_4562 to prevent that depreciation from being entered on schedule c line you are correct that the form_4562 depreciation should not be reflected on schedule c line because that line expressly pertains only to depreciation expenses that are not related to the business use of the home the method for ensuring the form_4562 amount is not reflected on line however is not to subtract the form_4562 amount from line of the schedule c rather as the form_8829 instructions indicate the form_4562 amount should simply not be included on line of schedule c this letter has called your attention to certain general principles of tax law it is intended for informational purposes only and does not constitute a ruling see sections dollar_figure and dollar_figure of revproc_2000_1 we hope the materials enclosed will be helpful to you if you should have any additional questions please contact our office at at the request of congressman james t walsh we are sending a copy of this letter to his syracuse ny office sincerely yours paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries enclosures cc the honorable james t walsh
